UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1400


ANTHONY PARKER,

                    Plaintiff - Appellant,

             v.

CURTISS-WRIGHT CORPORATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:17-cv-00639-MOC-DCK)


Submitted: August 31, 2018                                  Decided: September 21, 2018


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Parker, Appellant Pro Se. Melissa Robin Davis, Jason V. Federmack,
JACKSON LEWIS PC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Parker appeals the district court’s order denying relief on his

employment discrimination complaint. Upon our review of the record, we conclude that

the district court had subject matter jurisdiction over the action and, contrary to the

district court’s finding, that Parker exhausted his administrative remedies as to his race

discrimination claim. However, his factual allegations were insufficient to state a claim

upon which relief could be granted. Thus, we find no reversible error in the district

court’s rejection of Parker’s race discrimination claim. Accordingly, we affirm the denial

of relief on that claim. Because Parker’s informal brief does not challenge the basis for

the district court’s disposition of the remaining claims, Parker has forfeited appellate

review of those claims. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2